Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered on or about January 12, 2005, which, in an action for personal injuries by a tenant against her landlord, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff claims that when she rested her foot on a baseboard radiator, she cut her toe on a small piece of protruding wire, ultimately resulting in the amputation of her leg below the knee. The action was properly dismissed upon a record establishing as a matter of law that, in the circumstances presented, the *374protruding wire was not a dangerous condition. Concur—Mazzarelli, J.P., Andrias, Sullivan, Williams and Malone, JJ.